The Honorable B. L. DeBerry           Opinion No. H-886
Engineer-Director
State Department of Highways          Re: Legal rate of interest
     and Public Transportation        to judgment in an eminent
P. 0. BOX 5075                        domain case when the con-
Austin, Texas 78763                   demnation award was prior
                                      to the amendment to article
                                      5069-1.05, V.T.C.S., and the
                                      judgment was subsequent to
                                      the amendment.

Dear Mr. DeBerry:

     You have requested our opinion regarding the legal rate
of interest on a judgment in an eminent domain case. The
condemnation award was made prior to September 1, 1975, which
is the date on which the statutory interest rate was increased
from 6 to 9 percent. The judgment, however, was entered after
that date.

     As an example, you describe a situation in which the
special commissioners filed an award of $5,625.00 on Sep-
tember 13, 1971. On September 20, 1971, the State deposited
that amount into the registry of the court and took possession
of the land, as provided in article 3268, V.T.C.S.  Four
years later, the 64th Legislature amended article 5069-1.05,
V.T.C.S., increasing the statutory rate of interest from 6
to 9 percent, effective September 1, 1975. Subsequently, by
a judgment dated January 9, 1976, a jury awarded the condemnee
an additional amount of $16,875.00. You ask our advice as
to the legal rate of interest on that additional $16,875.00
between September 28, 1971, and January 9, 1976.




                            p. 3731
.    -




    The Honorable B. L. DeBerry - page 2 (H-886)



         Initially, we observe that the condemnee is entitled to
    interest on the jury's additional award from the date the
    initial deposit is made until the date of judgment. City
    of Amarillo v. Attebury, 303 S.W.Zd 804 (Tex. Civ. ADD. -.
    sari110  1957; nom.       In Watkins v. junker. 40 S:W. 11
    (Tex. Sup. 18971, which involved a breac:hontract,      the
    statutory interest was 8 percent at the time of the breach,
    but was subsequently lowered to 6 percent. The Supreme Court
    held that "the rate fixed by law should be applied while in
    force," Id. at 12, and ordered recovery at the lower rate
    from thedate of the statutory change.

         This view has recently been affirmed, with regard to
    amended article 5069-1.05, in Micrea, Inc. v. Eureka Life
    Insurance Co. of America, 534 S.W.2d 34e,3-     (Tex.Civ.App.   --
    Fort Worth‘-rV'lb;writ ref'd n.r.e.), and is in accord with the
    prevailing rule in most other jurisdictions.    See e.
    Ci& yfi C~~p;'0;~3~~~~;".2d+     ~;Il;S;~:,l;;~2&%%-.
        g q
    Sup. 1934 ; Yamamoto v. Coste lomN.Y.S.2d        33 (N.Y. Sup. 1973).
    Thus, in our opinion,ihe   legal rate of interest on the $16,875.00
    award is 6 percent per annum prior to September 1, 1975, the
    effective date of the statutory amendment, and 9 percent there-
    after until paid.                                                     V
                         SUMMARY

              The legal rate of interest to judgment
              in an eminent domain case is 6 percent per
              annum prior to September 1, 1975, the
              effective date of the amendment to article
              5069-1.05, V.T.C.S., and 9 percent thereafter.

                                    Very truly yours,




                                    Attorney General of Texas




                                   p. 3732
.   .




        The Honorable B. L. DeBerry - page 3 (H-886)




        Opinion Committee

        jwb




                                 p. 3733